
	
		II
		110th CONGRESS
		1st Session
		S. 2329
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Thomas Edison National Historical Park
		  in the State of New Jersey as the successor to the Edison National Historic
		  Site.
	
	
		1.Short titleThis Act may be cited as the
			 Act Commemorating the LITE, or
			 Lifetime Innovations of Thomas Edison.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Edison
			 National Historic Site, located in West Orange, New Jersey, is a vital part of
			 the national system of parks of the United States that preserves research and
			 development laboratories, library, papers, and artifacts of Thomas Alva Edison,
			 as well as his home;
				(2)the Site is a
			 national historic treasure and contains the largest collection of materials
			 related to Thomas Edison in the world, encompassing an estimated 5,000,000
			 pages of documents, over 400,000 artifacts, approximately 35,000 sound
			 recordings, and 10,000 books from the personal library of Edison;
				(3)Thomas Edison is
			 one of the greatest inventors in the United States, whose inexhaustible energy
			 and genius produced 1,093 patents in his lifetime, more than any other
			 American, including patents for the incandescent light bulb, the motion picture
			 camera, and the phonograph;
				(4)in 1928, Thomas
			 Edison was awarded the Congressional Gold Medal for the development and
			 application of inventions that have revolutionized civilization in the last
			 century;
				(5)in 1998, Congress
			 again honored Thomas Edison by directing the Secretary of the Treasury to mint
			 a commemorative coin celebrating the 125th anniversary of the invention of the
			 light bulb by Edison, celebrated in 2004;
				(6)(A)the Edison National
			 Historic Site is one of the most endangered historic places of the United
			 States; and
					(B)the National Park Service, in the
			 General Management Plan and Development Concept Plan of the Service, identified
			 the need for numerous actions to preserve, protect, restore, and enhance the
			 Site and determined that sufficient government funds are not likely to be
			 appropriated to complete these necessary actions in the foreseeable future;
			 and
					(7)on
			 November 6, 1997, the National Park Service signed an agreement with the Thomas
			 Alva Edison Preservation Foundation (now the Edison Preservation Foundation),
			 establishing a public-private partnership to jointly raise money to fund
			 identified improvements at the Edison National Historic Site so as to leave the
			 Site unimpaired for the enjoyment of future generations.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to recognize and
			 pay tribute to Thomas Alva Edison and his innovations; and
				(2)to preserve,
			 protect, restore, and enhance the Edison National Historic Site to ensure
			 public use and enjoyment of the Site as an educational, scientific, and
			 cultural center.
				3.Thomas Edison
			 National Historical Park
			(a)EstablishmentThere
			 is established the Thomas Edison National Historical Park as a unit of the
			 National Park System (referred to in this Act as the Historical
			 Park).
			(b)BoundariesThe
			 Historical Park shall be comprised of—
				(1)all property owned by the United States in
			 the Edison National Historic Site as well as all property authorized to be
			 acquired by the Secretary of the Interior for inclusion in the Edison National
			 Historic Site before the date of the enactment of this Act, as generally
			 depicted on the map entitled the Edison National Historic Site,
			 numbered 20003B, and dated April 1977; and
				(2)all property
			 authorized to be acquired for inclusion in the Historical Park by this Act or
			 other law enacted after the date of the enactment of this Act.
				(c)MapThe
			 map of the Historical Park shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			4.Administration
			(a)In
			 generalThe Secretary shall administer the Historical Park in
			 accordance with this Act and with the provisions of law generally applicable to
			 units of the National Park System, including the National Park Service Organic
			 Act (16 U.S.C. 1 et seq.) and the Act of August 21, 1935 (16 U.S.C. 461 et
			 seq.).
			(b)Acquisition of
			 property
				(1)Real
			 propertyThe Secretary may acquire land or interests in land
			 within the boundaries of the Historical Park, from willing sellers only, by
			 donation, purchase with donated or appropriated funds, or exchange.
				(2)Personal
			 propertyThe Secretary may
			 acquire personal property associated with, and appropriate for, interpretation
			 of the Historical Park.
				(c)Cooperative
			 agreementsThe Secretary may consult and enter into cooperative
			 agreements with interested entities and individuals to provide for the
			 preservation, development, interpretation, and use of the Historical
			 Park.
			(d)Repeal of
			 superseded lawPublic Law 87–628 (76 Stat. 428) is
			 repealed.
			(e)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Edison
			 National Historic Site shall be deemed to be a reference to the
			 Thomas Edison National Historical Park.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
